Citation Nr: 0610273	
Decision Date: 04/07/06    Archive Date: 04/13/06

DOCKET NO.  00-23 501	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an initial rating higher than 40 percent 
from May 26, 1994, to November 18, 1998, for radial and 
axillary neuropathy of the left upper extremity, and for a 
rating higher than 60 percent as of November 19, 1998.

2.  Entitlement to special monthly compensation (SMC) for 
loss of use of the left upper extremity.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty in the military during 
World War II, from November 1942 to January 1946. 

This case comes before the Board of Veterans' Appeals (Board) 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Buffalo, New York.

This case was previously before the Board and was remanded to 
the RO in August 2003 and again in March 2005.  The Board 
discussed the procedural history of this case in those prior 
remands, so will not repeat it.

The Board even more recently advanced this case on the docket 
due to the veteran's advanced age.  See 38 C.F.R. § 20.900(c) 
(2005).


FINDINGS OF FACT

1.  For the period from May 26, 1994 to November 18, 1998, 
the radial and axillary neuropathy of the left upper 
extremity caused severe incomplete paralysis of the intrinsic 
muscles of the left hand.  

2.  Since November 19, 1998, the veteran has had the maximum 
schedular rating for this disability, and this case does not 
present such an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards.

3.  The extent of the functional impairment from this 
disability is tantamount to loss of use of the left hand.

4.  The veteran's service-connected disabilities render him 
unable to engage in all forms of substantially gainful 
employment.


CONCLUSIONS OF LAW

1.  The schedular criteria are not met for an initial rating 
higher than 40 percent from May 26, 1994, to November 18, 
1998, for radial and axillary neuropathy of the left upper 
extremity, and a rating higher than 60 percent as of November 
19, 1998.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.124a, Diagnostic Code 8512 (2005).

2.  The criteria are met for SMC based on loss of use of the 
left hand.  38 U.S.C.A. § 1114(k) (West 2002); 38 C.F.R. §§  
3.350, 4.63 (2005).

3.  The criteria also are met for a TDIU.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.16 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

In Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) revisited the requirements imposed 
upon VA by the VCAA.  The Court held, among other things, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a) 
(West 2002), to the extent possible, must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  Pelegrini II, 18 Vet. App. 112, 119-
20 (2004).  

A review of the record reveals the veteran was not provided 
notice of the VCAA prior to the initial adjudication of these 
claims by rating decisions in April 2000 and July 2000.  But 
this was both a practical and legal impossibility because the 
VCAA was not enacted until later - in November 2000.  And in 
Pelegrini II, the Court clarified that in these type 
situations VA does not have to vitiate the initial decision 
and start the whole adjudicatory process anew, as if those 
initial decisions were not made.  Rather, VA need only ensure 
the veteran receives or since has received VA content-
complying notice such that he is not prejudiced.  See, too, 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), indicating 
that timing errors such as this do not have the natural 
effect of producing prejudice and, therefore, prejudice must 
be pled as to it.  In Mayfield, the timing-of-notice error 
was found to be sufficiently remedied and cured by subsequent 
provision of notice by the RO, such that the appellant was 
provided with a meaningful opportunity to participate 
effectively in the processing of her claim by VA.  

In this particular case at hand, the RO readjudicated the 
claims and sent the veteran a supplemental statement of the 
case (SSOC) in October 2005, following the VCAA notice 
compliance action in March 2005.

The VCAA letter summarized the evidence needed to 
substantiate the claims and VA's duty to assist.  It also 
specified the evidence the veteran was expected to provide, 
including the information needed to obtain both his private 
and VA medical treatment records.  In this way, the VCAA 
letter clearly satisfies the first three "elements" of the 
notice requirement.  In addition, the March 2005 letter 
specifically advised the veteran that if he had any evidence 
in his possession that pertained to his claims he should to 
send it to VA.  This satisfies the fourth "element". 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 
02-1506, which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided notice of 
what type of information and evidence was needed to 
substantiate his claims for a higher rating and TDIU, but he 
was not provided notice of the type of evidence necessary to 
establish an effective date for the disabilities on appeal.  
Despite the inadequate notice provided him on this latter 
element, the Board finds no prejudice to him in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the 
agency of original jurisdiction, i.e., the RO, the Board must 
consider whether the veteran has been prejudiced thereby).  
Concerning this, since the Board will conclude below that the 
preponderance of the evidence is against the veteran's claim 
for an increased rating, any question about the appropriate 
effective date to be assigned is rendered moot.  In addition, 
because the Board is granting his other claims for SMC and a 
TDIU, the RO will be responsible for addressing any notice 
defect with respect to the effective date element concerning 
these other claims when effectuating the award.  

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issues on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes VA and private medical 
records and reports of VA examination.  The veteran has not 
indicated that he has any further evidence to submit to VA, 
or which VA needs to obtain.  There is no indication there 
exists any additional evidence that has a bearing on this 
case that has not been obtained.  The veteran and his 
representative have been accorded ample opportunity to 
present evidence and argument in support of his appeal.  All 
pertinent due process requirements have been met.  See 38 
C.F.R. § 3.103 (2005).

Entitlement to an initial rating higher than 40 percent from 
May 26, 1994, to November 18, 1998, for radial and axillary 
neuropathy of the left upper extremity, and a rating higher 
than 60 percent as of November 19, 1998

Pertinent Laws and Regulations

Disability ratings - in general

The percentage ratings for each diagnostic code, as set forth 
in VA's Schedule for Rating Disabilities (Rating Schedule), 
codified in 38 C.F.R. Part 4, represent the average 
impairment of earning capacity resulting from disability.  
Generally, the degrees of disability specified are considered 
adequate to compensate for a loss of working time 
proportionate to the severity of the disability.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2005).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).  All reasonable doubt is 
resolved in the veteran's favor.  38 C.F.R. § 4.3.



The veteran has appealed the disability rating initially 
assigned with the grant of service connection for radial and 
axillary neuropathy of the left upper extremity in April 
2000.  Because he has appealed the initial rating, the Board 
must consider the applicability of staged ratings covering 
the time period in which his claim and appeal has been 
pending.  See Fenderson v. West, 12 Vet. App. 119, 125-27 
(1999).

Specific rating criteria

The evidence of record reflects that the veteran is right-
handed.  So his left upper extremity is considered his minor 
or non dominant extremity.  See 38 C.F.R. § 4.69 (2005).

The veteran's service-connected radial and axillary 
neuropathy of the left upper extremity is rated under 
Diagnostic Code 8512.  This code evaluates paralysis of all 
intrinsic muscles of the hand, and some or all of flexors of 
the wrist and fingers, paralyzed with substantial loss of use 
of the hand; assigning a 60 percent rating for complete 
paralysis of the minor arm and a 40 percent rating for severe 
incomplete paralysis.  38 C.F.R. § 4.124a, Diagnostic Code 
8512 (2005).  

Analysis

(i) Higher than 40 percent from May 26, 1994 to November 18, 
1998

After a careful review of the evidence of record, it is found 
that an evaluation in excess of 40 percent for the veteran's 
radial and axillary neuropathy of the left upper extremity 
from May 26, 1994 to November 18, 1998 is not warranted.  The 
Board notes that, while a November 1994 VA outpatient 
treatment record shows the veteran complained of give-way 
weakness and decreased grip strength in his hands, an April 
1997 private evaluation only revealed evidence of mild left 
radial neuropathy.  Indeed, the private examiner stated that 
a "good chunk" of the veteran's symptoms were caused by 
carpal tunnel syndrome with positive 


Tinel's and Phalen's at both wrists.  This is significant 
because service connection is not in effect for carpal tunnel 
syndrome, so any symptoms the veteran experiences as a 
residual of this condition cannot, in turn, be used as 
grounds for increasing the rating for his radial and axillary 
neuropathy.  See Mittleider v. West, 11 Vet. App. 181, 182 
(1998).

Following a neurological examination in November 1997, a VA 
examiner also attributed the veteran's symptoms - weakness 
in the upper extremities, fatigue, and "dropping objects" 
- to his non service-connected carpal tunnel syndrome.  The 
VA examiner specifically stated these symptoms were not 
related to the previous injury the veteran had sustained to 
his left upper extremity.  The examiner went on to indicate 
there was no evidence of any other brachial plexus nerve 
involvement in the left upper extremity.  

Given these medical examiners' conclusions, the Board finds 
that the objective medical evidence does not support 
assigning an initial rating higher than 40 percent for the 
radial and axillary neuropathy of the left upper extremity 
for the period from May 26, 1994 to November 18, 1998.  

(ii)  Higher than 60 percent from November 19, 1998, onward

The veteran already has a 60 percent rating for his left 
upper extremity disability from this date forward, which is 
the highest possible schedular rating available under 
Diagnostic Code 8512.  There remains for consideration, 
however, the question of whether he is entitled to more 
compensation on an extra-schedular basis.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).



Extraschedular rating

The veteran has not contended, and the evidence does not 
otherwise suggest, that his service-connected radial and 
axillary neuropathy of the left upper extremity has caused 
marked interference with his employment (meaning above and 
beyond that contemplated by his currently assigned schedular 
rating) or necessitated frequent periods of hospitalization 
as to render impracticable the application of the regular 
schedular standards.  See 38 C.F.R. § 3.321(b) (2005).  The 
vast majority of his treatment and evaluation for this 
disability has been on an outpatient, as opposed to 
inpatient, basis.  And to the extent he has experienced an 
employment handicap due to the combined effect of all of his 
service-connected disabilities (as opposed to just the radial 
and axillary neuropathy), this will be discussed in 
adjudicating his claim for a TDIU - which, incidentally, 
will be granted.  So he will receive additional compensation, 
in any event, on this alternative basis.

Entitlement to SMC for loss of use of the left upper 
extremity

Pertinent Laws and Regulations

Under 38 U.S.C.A. § 1114 and 38 C.F.R. § 3.350, disability 
compensation may be paid at special rates when certain 
medical criteria are met.  The level of SMC provided under 38 
U.S.C.A. § 1114(k) is payable in certain circumstances 
including the anatomical loss of one hand or when a veteran 
is so helpless as to need the regular aid and attendance of 
another person.  38 C.F.R. 3.350(a).

The term "loss of use" of a hand or foot is defined by 38 
C.F.R. § 3.350(a)(2) and 4.63 as that condition where no 
effective function remains other than that which would be 
equally well served by an amputation stump at the site of 
election below elbow or knee with use of a suitable 
prosthetic appliance.  The determination will be made on the 
basis of the actual remaining function, whether the acts of 
grasping, manipulation, etc., in the case of the hand, could 
be accomplished equally well by an amputation stump with 
prosthesis.  



Analysis

Based on a review of the evidence, the Board finds that the 
veteran is entitled to SMC for the loss of use of his left 
hand at the rate prescribed by 38 U.S.C.A. § 1114(k).  He had 
a VA neurological examination in June 2004 that documented 
residual weakness in his left upper extremity.  The weakness 
was fairly pronounced in the distal aspect of his left hand, 
where the hand grip strength was only 2/5 (5/5 is normal).  
And after reviewing the claims file for the veteran's 
pertinent medical history, the VA examiner indicated that, 
while the paralysis of the radial and axillary nerves was 
incomplete, it was at least as likely as not the veteran's 
service-connected left upper extremity disability, in 
combination, equated with loss of use.

Given the June 2004 VA examiner's opinion, the Board finds 
that the evidence establishes that the actual remaining 
function of the left hand is no more than would be equally 
well served by an amputation stump and suitable prosthesis.  
See 38 C.F.R. § 4.63.  Accordingly, the evidence supports the 
veteran's claim for SMC for loss of use of this hand.

Entitlement to a TDIU

Pertinent Laws and Regulations

The provisions of 38 C.F.R. § 4.16(a) allow for an award of a 
total disability rating for compensation where the schedular 
rating is less than 100 percent, when the disabled person is, 
in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities:  provided that, if there is 
only one such disability, this disability shall be ratable at 
60 percent or more, and that, if there are two or more 
disabilities, there shall beat least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  See also 
38 C.F.R. §§ 3.340. 3.341, 4.15 (2005).



In determining whether the appellant is entitled to a TDIU, 
neither his 
non-service-connected disabilities nor his advanced age may 
be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough to support a TDIU.  A high 
rating, in itself, is recognition that the impairment makes 
it difficult to obtain and keep employment.  The question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  See 38 C.F.R. 4.16(a); Van Hoose v. Brown, 4 
Vet. App. at 363.

Analysis

At present, the veteran is service-connected for radial and 
axillary neuropathy of the left upper extremity - evaluated 
as 60-percent disabling; for partial paralysis of the left 
deltoid muscle, with scar, as a residual of a gunshot wound 
and compound comminuted fracture of the left humerus, 
involving Muscle Group III - evaluated as 40-percent 
disabling; and for lumbar spinal stenosis without 
radiculopathy - also evaluated as 40-percent disabling.  The 
combined disability rating is 90 percent.  See 38 C.F.R. § 
4.25 (2005).  So he at least meets the threshold minimum 
percentage requirements for a TDIU under 38 C.F.R. § 4.16(a) 
(2005).

The record indicates the veteran has not worked in over 25 
years.  He underwent comprehensive VA neurological and 
orthopedic examinations in June 2001.  The neurological 
examiner indicated the veteran's left upper extremity 
appeared functionally useless and severely limited his 
employability.  The examiner noted, however, that the issue 
of employability was multifactorial and that the veteran 
had other more painful complaints - including regarding his 
low back.  Following physical examination and review of the 
claims file, the orthopedic examiner concluded that even if 
one ignored the veteran's age and other disabling conditions 
and only considered his shoulder condition, he was not 
employable.  There is no medical evidence or opinion of 
record to the contrary.  So by all credible accounts, the 
veteran's service-connected disabilities render him unable to 
follow a substantially gainful occupation, meaning he is 
entitled to a TDIU.


ORDER

The claim for an initial rating higher than 40 percent from 
May 26, 1994, to November 18, 1998, for radial and axillary 
neuropathy of the left upper extremity, and for a rating 
higher than 60 percent as of November 19, 1998, is denied.  

SMC is granted for the loss of use of one hand pursuant to 38 
U.S.C.A. § 1114(k), subject to the laws and regulations 
governing the payment of VA compensation.

A TDIU also is granted, subject to the laws and regulations 
governing the payment of VA compensation.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


